The appellants, Stephen Culp, Edward Peterson and Daniel Bollinger were indicted by the grand jury of Marshall county, upon a charge of inducing a witness to leave the jurisdiction of the Marshall Circuit Court. Upon trial, they were found guilty and fined in the sum of $100 each. The only error assigned upon this appeal is the action of the trial court in overruling their motion to quash the indictment.
The indictment was predicated upon § 2619 Burns 1926. It charged that one James Boyer had been duly subpoenaed to appear and testify as a witness for the State, in the case of the Stateof Indiana v. Milo Culp, then pending in the Marshall Circuit Court, on June 23, 1927, on which day said cause was set for trial; that *Page 152 
the appellants, by persuasion and by the offer of money to said James Boyer, induced him to leave the jurisdiction of said court on June 23, 1927, and before he had testified as a witness in said cause, and to remain out of the jurisdiction of said court until September 29, 1927. These are the substantive allegations in said indictment, and they charge the said offense with sufficient certainty.
Affirmed.